 UNITED STATES DISTRICT COURT                                                                C/M
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
                                                               :
 ADIL KHALIL,                                                  :
                                                               :   ORDER
                                       Plaintiff,              :
                                                               :   19-cv-4796 (BMC) (ST)
                        - against -                            :
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                      Defendants.              :
                                                               :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff pro se brought this action alleging violations of his civil rights. On August 26,

2019, the Court dismissed this case and ordered plaintiff to show cause within 14 days why

plaintiff should not be enjoined from filing further actions in the Eastern District of New York

without first obtaining leave of Court. The Court noted that plaintiff filed six civil rights actions

in the Eastern District of New York within the past three years, and all of these actions have been

dismissed. The Court found that it may be appropriate to restrict plaintiff’s future access to the

judicial system in light of his history of filing vexatious, harassing, and duplicative lawsuits.

        Plaintiff’s conduct after the August 26, 2019 order to show cause has only amplified the

Court’s concern that plaintiff will continue to abuse his access to the judicial system. He has not

responded to the order to show cause, but instead has moved for a preliminary injunction and a

temporary restraining order on the basis of the same claims that the Court had already dismissed.

The Court denied this motion on the merits and also because a party cannot obtain a preliminary

injunction in a case that has been dismissed.
        Accordingly, plaintiff is enjoined from filing any further actions in the Eastern District of

New York without first obtaining leave of Court. To eliminate the need to write a decision every

time plaintiff makes a frivolous filing (because that would largely defeat the purpose of the

injunction), the injunction shall be implemented as follows. First, the Clerk is directed to open a

miscellaneous matter entitled “In re Adil Khalil,” and file a copy of this order under that docket

number. The matter is then to be administratively closed. Any further filings by plaintiff shall

be filed only under that miscellaneous docket. The Court will review each filing to determine

whether it is frivolous or fails to state a claim. If it is frivolous or fails to state a claim, no further

action will be taken. If it states a claim, the Court will direct the Clerk to open a new civil matter

in which that document will be filed, and it will proceed as a new case in the ordinary course.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore in forma pauperis status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.


                                                  Digitally signed by Brian M.
                                                  Cogan
                                                 ______________________________________
                                                             U.S.D.J.
Dated: Brooklyn, New York
       September 18, 2019




                                                    2
